Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al. (US Patent Application 2005/0122995).
Regarding claim 14 Meyer et al. discloses a method for enabling a performance measurement in a packet-switched communication network, comprising (see fig. 4, packet switch network): 
a) exchanging between a first node and a second node of said communication network packets comprising a marking value, wherein said marking value is alternately switched between two alternative marking values, switching said marking value to be applied to packets to be transmitted to the first node by said second node being dependent on the marking value comprised in packets received at said second node from said first node( see [0053-54] According to another preferred embodiment for implementing step S5, the sender adds a mark to data units that it sends, where said mark is defined in such a way that it allows to distinguish between an original transmission and a retransmission. Then, the receiver can accordingly mark acknowledgment data units, such that the sender is capable of identifying if an 
 b) at said first node, during each marking period, writing a sampling value in one packet to be transmitted to said second node (see [0053] the sender adds a mark to data units that it sends, where said mark is defined in such a way that it allows to distinguish (between an original transmission and a retransmission.) (marking period)); and 
c) at said second node, upon reception from said first node of each packet comprising said sampling value, copying said sampling value in one packet to be transmitted to said first node (see [0054] it is preferred to include a time stamp in sent data units, which indicates when the data unit was sent. The receiver can then simply include the same time stamp in the acknowledgment data unit, so that the sender has a unique way of identifying the data units to which the acknowledgment refers).
Regarding Claim 15 Meyer et al. discloses everything as applied above (see claim 14). 
wherein said step b) comprises: b1) writing said sampling value in the nth packet to be transmitted after the beginning of a marking period, n being an integer equal to or higher than 1; or b2) upon reception from said second node of a preceding packet comprising said sampling value, copying said sampling value in one packet to be transmitted to said second node( see [0054] it is preferred to include a time stamp in sent data units, which indicates when the data unit was sent. The receiver can then simply include the same time stamp in the acknowledgment data unit, so that the sender has a unique way of identifying the data units to which the acknowledgment refers.) .
Claim 16 Meyer et al. discloses everything as applied above (see claim 15). 
wherein said step b) comprises step b1) during the first marking period of each marking cycle; and step b2) during the second marking period of each marking cycle( see[0053]  the sender adds a mark to data units that it sends, where said mark is defined in such a way that it allows to distinguish between an original transmission and a retransmission. Then, the receiver can accordingly mark acknowledgment data units, such that the sender is capable of identifying if an acknowledgment refers to the original transmission or the retransmission).
Regarding Claim 17 Meyer et al. discloses everything as applied above (see claim 15). 
wherein said step b) comprises: step b1) during each marking period at which said performance measurement is started or restarted; and step b2) during each marking period other than said each marking period at which said performance measurement is started or restarted( see fig. 1, S5, S6 S7,  see[0053] step S5, the sender adds a mark to data units that it sends, where said mark is defined in such a way that it allows to distinguish between an original transmission and a retransmission. Then, the receiver can accordingly mark acknowledgment data units, such that the sender is capable of identifying if an acknowledgment refers to the original transmission or the retransmission. See [0035] step S6, in which a response procedure is run that answers an excessive delay) .
Claim 18 Meyer et al. discloses everything as applied above (see claim 14). 
wherein at step a) each one of said first node and said second node switches the marking value to be applied to packets to be transmitted to the other node upon detection of a change of the marking value in packets received from the other node( see 0035-36] because step S5 indicated that in fact the original transmission of the data unit was not lost, but only excessively delayed, corresponding measures must be taken. For example, when taking TCP as a protocol example, this may consist in returning the congestion window to the value stored in step S2 and on the other hand adapting the time-out period to the delay. In other words, the round trip time RTT associated with the original transmission and the acknowledgment of the original transmission can be used as a basis for adapting the time-out period. Thereby, further unnecessary retransmissions and time-outs or duplicate acknowledgments due to excessive delay can be avoided. Preferably, the congestion window is not simply reset to the previous value, but much rather is set to the value it would have assumed, had the response procedure not taken place, i.e. had the data loss detection mechanism not been triggered.)
Regarding Claim 19 Meyer et al. discloses everything as applied above (see claim 18). 
wherein at step a) said switching said marking value to be applied to packets to be transmitted to the other node comprises, at said first node and/or at said second node, for each packet received from the other node, checking whether said received packet has a marking value different from the previously received packet and, in the 
 switching said marking value to be applied to packets to be transmitted to the other node and disabling further switching of the marking value to be applied to packets to be transmitted to the other node until a predefined condition is fulfilled; upon occurrence of said predefined condition, enabling again further switching of the marking value to be applied to packets to be transmitted to the other node.( see 0035-36] because step S5 indicated that in fact the original transmission of the data unit was not lost, but only excessively delayed, corresponding measures must be taken. For example, when taking TCP as a protocol example, this may consist in returning the congestion window to the value stored in step S2 and on the other hand adapting the time-out period to the delay. In other words, the round trip time RTT associated with the original transmission and the acknowledgment of the original transmission can be used as a basis for adapting the time-out period. Thereby, further unnecessary retransmissions and time-outs or duplicate acknowledgments due to excessive delay can be avoided. Preferably, the congestion window is not simply reset to the previous value, but much rather is set to the value it would have assumed, had the response procedure not taken place, i.e. had the data loss detection mechanism not been triggered
Claim 20 Meyer et al. discloses everything as applied above (see claim 19). 
wherein said predefined condition is one of the following: a security gap time having a predefined duration is lapsed; a packet number comprised in packets received from the other node has increased to a maximum value, returned back to 0 and then reached again the value that was comprised in said received packet whose marking value was different from the previously received packet; or N packets have been received from the other node, N being a predefined number(see fig. 1 , S6 S7,  see[0034] step S7, in which a data unit loss response procedure is run, because the negative outcome of the decision).
Regarding Claim 21 Meyer et al. discloses everything as applied above (see claim 14). 
wherein at step a) said second node switches said marking value to be applied to packets to be transmitted to said first node with a delay with respect to detection of a change of the marking value in packets received from said first node (see [0035] then the procedure goes to step S6, in which a response procedure is run that answers an excessive delay. In other words, because step S5 indicated that in fact the original transmission of the data unit was not lost, but only excessively delayed, corresponding measures must be taken. For example, when taking TCP as a protocol example, this may consist in returning the congestion window to the value stored in step S2 and on the other hand adapting the time-out period to the delay. In other words, the round trip time RTT associated with the original transmission and the acknowledgment of the 
Regarding Claim 22 Meyer et al. discloses everything as applied above (see claim 21). 
wherein at step c) said copying said sampling value comprises checking whether the marking value of said received packet comprising said sampling value is equal to the marking value currently applied to packets to be transmitted to said first node, and c1) in the affirmative, copying said sampling value in one packet to be transmitted to said first node( see [0053] the sender adds a mark to data units that it sends, where said mark is defined in such a way that it allows to distinguish between an original transmission and a retransmission.) ; 
c2) in the negative, waiting until said marking value to be applied to said packets to be transmitted to said first node is switched again and then performing step c1 ).( see [0035] then the procedure goes to step S6, in which a response procedure is run that answers an excessive delay. In other words, because step S5 indicated that in fact the original transmission of the data unit was not lost, but only excessively delayed, corresponding measures must be taken. For example, when taking TCP as a protocol example, this may consist in returning the congestion window to the value stored in step S2 and on the other hand adapting the time-out period to the delay. In other words, the round trip time RTT associated with the original transmission and the acknowledgment of the original transmission can be used as a basis for adapting the time-out period. 
Regarding claim 23 Meyer et al. discloses a method for performing a performance measurement in a packet-switched communication network, said method comprising the steps of the method according to claim 14 and comprising: d) at at least one measurement point, providing performance parameters relating to said packets comprising said sampling value, said performance measurement being based on said performance parameters(see fig. 1,  see [0054] This marking of data units can be done in any desired way. For example, it would in theory be possible to simply designate a single bit in the data units, where a value of 0 would indicate original transmission and a value of 1 a retransmission, or vice versa. In a general sense, a bit string can be chosen that may also convey some more information. However, in connection with protocols that provide for such an option, it is preferred to use the time stamp option.) .

Regarding claim 24 Meyer et al. discloses a method for exchanging packets between a first node and a second node of a packet-switched communication network, comprising( see fig. 4, packet switch network): 
a) alternately switching a marking value comprised in said packets between two alternative marking values, switching said marking value to be applied to packets to be transmitted to the first node by said second node being dependent on the marking value comprised in packets received at said second node from said first node (see [0053-54] According to another preferred embodiment for implementing step S5, the sender adds a mark to data units that it sends, where said mark is defined in such a way that it allows to distinguish between an original transmission and a retransmission. Then, the receiver 
 b) at said first node, during each marking period, writing a sampling value in one packet to be transmitted to said second node( see [0053] the sender adds a mark to data units that it sends, where said mark is defined in such a way that it allows to distinguish (between an original transmission and a retransmission.) (marking period)); and
 c) at said second node, upon reception from said first node of each packet comprising said sampling value, copying said sampling value in one packet to be transmitted to said first node (see [0054] it is preferred to include a time stamp in sent data units, which indicates when the data unit was sent. The receiver can then simply include the same time stamp in the acknowledgment data unit, so that the sender has a unique way of identifying the data units to which the acknowledgment refers).
Regarding claim 25 Meyer et al. discloses a packet-switched communication network comprising a first node and a second node configured to exchange packets comprising a marking value, wherein said marking value is alternately switched between two alternative marking values, said second node being configured to switch said marking value to be applied to packets to be transmitted to said first node depending on the marking value comprised in packets received from said first node, wherein(see [0053-54] According to another preferred embodiment for implementing step S5, the sender adds a mark to data units that it sends, where said mark is defined in such a way that it allows to distinguish between an original transmission and a retransmission. Then, the receiver can accordingly mark acknowledgment data units, such that the 
said first node is configured to, during each marking period, write a sampling value in one packet to be transmitted to said second node; and said second node is configured to, upon reception from said first node of each packet comprising said sampling value, copy said sampling value in one packet to be transmitted to said first node (see [0054] it is preferred to include a time stamp in sent data units, which indicates when the data unit was sent. The receiver can then simply include the same time stamp in the acknowledgment data unit, so that the sender has a unique way of identifying the data units to which the acknowledgment refers).
Regarding Claim 26 Meyer et al. discloses everything as applied above (see claim 25). 
further comprising at least one measurement point configured to provide performance parameters relating to said packets comprising said sampling value( see fig. 1,  see [0054] This marking of data units can be done in any desired way. For example, it would in theory be possible to simply designate a single bit in the data units, where a value of 0 would indicate original transmission and a value of 1 a retransmission, or vice versa. In a general sense, a bit string can be chosen that may also convey some more information. However, in connection with protocols that provide for such an option, it is preferred to use the time stamp option.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        March 25, 2022
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462